Name: Commission Regulation (EU) NoÃ 1248/2010 of 21Ã December 2010 opening the tariff quota for the year 2011 for the importation into the European Union of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) NoÃ 1216/2009
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  international trade;  trade;  tariff policy;  natural environment
 Date Published: nan

 23.12.2010 EN Official Journal of the European Union L 341/1 COMMISSION REGULATION (EU) No 1248/2010 of 21 December 2010 opening the tariff quota for the year 2011 for the importation into the European Union of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) No 1216/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1216/2009 of 30 November 2009 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 7(2) thereof, Having regard to Council Decision 2004/859/EC of 25 October 2004 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway on Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (2), and in particular Article 3 thereof, Whereas: (1) Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (3), and Protocol 3 to the EEA Agreement (4), determine the trade arrangements for certain agricultural and processed agricultural products between the Contracting Parties. (2) Protocol 3 to the EEA Agreement, as amended by Decision 138/2004 of the EEA Joint Committee (5), provides for a zero duty applying to certain waters containing added sugar or other sweetening matter or flavoured, classified under CN code 2202 10 00 and certain other non-alcoholic beverages containing sugar, classified under CN code ex 2202 90 10. (3) The zero duty for the waters and other beverages in question has been temporarily suspended for Norway by the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (6), hereinafter referred to as the Agreement, approved by Decision 2004/859/EC. According to point IV of the Agreed Minutes of the Agreement, duty free imports of goods of the CN codes 2202 10 00 and ex 2202 90 10 originating in Norway are to be permitted only within the limits of a duty free quota while a duty is to be paid for imports outside the quota allocation. (4) Commission Regulation (EU) No 1255/2009 (7) withdrew the temporary suspension of the duty free regime for the period 1 January to 31 December 2010 for the importation into the Union of the waters and beverages in question. (5) It is necessary to open the tariff quota for 2011 for the waters and beverages in question. The last annual quota for those products was opened for 2009 by Commission Regulation (EC) No 89/2009 (8). As no annual quota was opened for 2010, the quota volume for 2011 should remain the same as for 2009. (6) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (9), lays down rules for the management of tariff quotas. It is appropriate to provide that the tariff quota opened by this regulation is to be managed in accordance with those rules. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January to 31 December 2011, the Union tariff quota set out in the Annex is opened for the goods originating in Norway which are listed in that Annex under the conditions specified therein. 2. The rules of origin mutually applicable to the goods set out in the Annex shall be as set out in Protocol 3 of the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway. 3. For quantities imported above the quota volume, a preferential duty of EUR 0,047/litre shall apply. Article 2 The Union tariff quota referred to in Article 1(1) shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 Regulation (EU) No 1255/2009 is repealed. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 15.12.2009, p. 10. (2) OJ L 370, 17.12.2004, p. 70. (3) OJ L 171, 27.6.1973, p. 2. (4) OJ L 22, 24.1.2002, p. 34. (5) OJ L 342, 18.11.2004, p. 30. (6) OJ L 370, 17.12.2004, p. 72. (7) OJ L 338, 19.12.2009, p. 18. (8) OJ L 25, 29.1.2009, p. 14. (9) OJ L 253, 11.10.1993, p. 1. ANNEX Tariff Quota for 2011 applicable upon import into the European Union of goods originating in Norway Order No CN code Product description Annual quota volume for 2011 Rate of duty applicable within the limits of the quota Rate of the duty applicable above the quota volume 09.0709 2202 10 00 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured 17,303 million litres Exemption EUR 0,047/litre Ex22029010 Other non-alcoholic beverages containing sugar (sucrose or invert sugar)